TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00523-CV


                                   T. C. and D. D., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-FM-14-004687, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant T. C. and D. D. filed their notices of appeal on August 5, 2016. The

appellate record was complete August 31, 2016, making appellants’ briefs due September 20,

2016. On September 22, 2016, this Court ordered Robert Galvin and Alexandra Prentice Saenz

to file appellants’ briefs no later than October 7, 2016. Subsequently, we were advised that John

M. Sigman had been substituted in place of Ms. Saenz for this appeal.1 In addition, on October

7, 2016, Mr. Galvin filed a motion for extension of time to file T. C.’s appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this



1
  Mr. Sigman filed a motion for extension of time to file D. D.’s brief, which we dismissed as
moot because we had already extended the filing deadline to October 7, the date requested in the
motion. As of today, however, Mr. Sigman has not filed D. D.’s brief.
Court’s leeway in granting extensions. Although we have already issued one order in this case,

due to the recent update informing the Court that Mr. Sigman is D. D.’s appellate attorney, we

will grant T. C.’s motion and order Mr. Galvin and Mr. Sigman to file appellants’ briefs no later

than October 17, 2016. If the briefs are not filed by that date, counsel will be required to show

cause why they should not be held in contempt of court.

              It is ordered on October 11, 2016.



Before Justices Puryear, Pemberton and Field